Title: To George Washington from Pierre-Charles L’Enfant, 4 August 1784
From: L’Enfant, Pierre Charles
To: Washington, George



your Excellency
philadelphia—august the 4th 1784

having since my arrival at this place been informed that a number of foreigner claimes the Reight to be reconnised Cincinnati, and being all so confident that many of those who applayed to the marquis de la fayette and whose demands were rejected by a colected body of members of the society as Expressed in my last account of our prociding. and considering a great number of person which held commission in the continantal army must al since the begining of the war, and who without leave absented themselves, retourning to thier contry, or remaining in america on & trading way assuming now and then the character of officer watching for the opportunity of gething mony, or anny Rewards what so Ever, such as are due only to lasting services.
I in the name of the comity held at the marquis de lafayette hotel on the ten day of march last, beg from the general assembly that no persons not comprehended in thier resolution of the same date, or not Especially recommanded by a majeur parts of the french members stil remaining in america, could Be admited in to the association if not suported by such an hotority, and if proveided with sufficient recommendation thier petition to Be presented By me to the assembly. Being directed to this by the mentioned commity, until a fixed numbers of thier representative be admited to set in the general assembly.

With great respect I have the honnour to be your Excellency most obeidient and humble servant

P. L’Enfant

